Citation Nr: 1241691	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-29 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for type II diabetes mellitus.

2.  Entitlement to an evaluation in excess of 10 percent disabling for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent disabling for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the July 2009 RO rating decision denied entitlement to an evaluation in excess of 20 percent disabling for type II diabetes mellitus with peripheral neuropathy.  Subsequently, in a RO rating decision dated in March 2011 the RO granted entitlement to a separate 10 percent evaluation for peripheral neuropathy of the right lower extremity, effective September 19, 2010, and entitlement to a separate 10 percent evaluation for peripheral neuropathy of the left lower extremity, effective September 19, 2010.  The Board notes that the Veteran's right lower extremity and left lower extremity peripheral neuropathy represent and were granted as manifestations of the Veteran's type II diabetes mellitus which are to be separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  As such, although an appeal of the issues of entitlement to an evaluation in excess of 10 percent disabling for peripheral neuropathy of the right lower extremity and entitlement to an evaluation in excess of 10 percent disabling for peripheral neuropathy of the left lower extremity have not been separately perfected, they are presently before the Board as separately evaluated manifestations of the Veteran's type II diabetes mellitus.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Additionally, the Board notes that as the currently assigned 10 percent disabling evaluation assigned for the Veteran's right lower extremity peripheral neuropathy and 10 percent disabling evaluation assigned for his left lower extremity peripheral neuropathy do not represent the maximum available benefits for these manifestations, they remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  After examination in September 2010 the examiner reported that the Veteran was forced into retirement by his diabetes mellitus.  As such, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  Thus, under Rice, the Board has jurisdiction over the TDIU claim and for the purpose of clarity has separately captioned the issue on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran receives consistent treatment for his type II diabetes mellitus from Dr. A.Q.  The most recent treatment record associated with the claims file from Dr. A.Q. is dated in March 2011.  A statement from Dr. A.Q. dated in April 2011 regarding the Veteran's type II diabetes mellitus has been associated with the claims file.  The statement indicated that the Veteran had difficult-to-control type II diabetes mellitus that was managed with an insulin pump since July 2010 and that the Veteran showed marked improvement with the pump.  

In addition, the claims file reveals that the Veteran receives consistent treatment from VA.  The most recent treatment record associated with the claims file from VA is dated in February 2011. 

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, after obtaining adequate authorization from the Veteran, attempts must be made to obtain from Dr. A.Q. all treatment records regarding the Veteran that are dated since March 2011.  In addition, attempts must be made to obtain all treatment records regarding the Veteran from VA that are dated since February 2011.

The most recent VA examination of the Veteran's type II diabetes mellitus and diabetes manifestations was performed in September 2010.  Since that time, in an Informal Hearing Presentation (IHP), dated in July 2011, the Veteran was noted to believe that his condition is getting worse and that he must closely regulate his diet and what he drinks.  The Board notes that statement reports that the Veteran is now on an insulin pump and also indicates that the Veteran's A1c was 7.9 in February 2011 and 9.8 in May 2011.  In addition, the IHP indicates that the Veteran's legs, feet, hands, and arms are pins and needles every day and that his feet feel like ice every minute of the day.  The Veteran's representative indicated that upon examination in September 2010 the Veteran complained of paresthesias, numbness, tingling, and burning of the legs from the mid lower leg down to the toes.

Review of the claims file reveals that the Veteran was on an insulin pump at the time of the September 2010 VA examination and that an April 2011 statement by the Veteran's physician indicates that the Veteran's A1c had decreased from 9.8 in May 2010 to 7.9 in February 2011.  However, as it is unclear whether the Veteran is reporting that his condition has materially changed since the prior September 2010 examination, the Board finds that remand is warranted for the Veteran to be afforded another VA medical examination to assess the current nature, extent and severity of his type II diabetes mellitus and its manifestations, to include lower extremity peripheral neuropathy.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, the Board notes that VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2012); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the remand orders attempt to obtain and associate with the claim file records of clinical treatment the Board finds it necessary to afford the Veteran a new VA medical examination taking into consideration all additional evidence received.

As the outcome of the claims of entitlement to an evaluation in excess of 20 percent disabling for type II diabetes mellitus; entitlement to an evaluation in excess of 10 percent disabling for peripheral neuropathy of the right lower extremity; and entitlement to an evaluation in excess of 10 percent disabling for peripheral neuropathy of the left lower extremity may impact upon the claim of entitlement to a TDIU the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to a TDIU until the claims of entitlement to an evaluation in excess of 20 percent disabling for type II diabetes mellitus; entitlement to an evaluation in excess of 10 percent disabling for peripheral neuropathy of the right lower extremity; and entitlement to an evaluation in excess of 10 percent disabling for peripheral neuropathy of the left lower extremity are resolved.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Comply with VA's duty to notify and assist the Veteran with respect to the claim for entitlement to a TDIU.

2.  Obtain VA clinical records pertaining to the Veteran's service-connected diabetes mellitus and associated complications, to include bilateral lower extremity neuropathy, dated since February 2011. 

3.  After securing the proper authorization, attempt to obtain and associate with the claims folder all treatment records from Dr. A.Q. dated since March 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

4.  Thereafter schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected diabetes mellitus and all associated complications, to include bilateral lower extremity peripheral neuropathy.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to and reviewed by the examiner. 

The examiner should provide an accurate and fully descriptive assessment of the Veteran's diabetes, including specific discussion on whether control of the diabetes requires insulin, restricted diet, and regulation of activities.  It must be noted whether the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions; and, if so, the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes.  The examiner should also evaluate and discuss the severity of all related complications of diabetes mellitus, to include bilateral lower extremity neuropathy. 

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the issues on appeal, and in doing so, the RO must adjudicate whether entitlement to a TDIU is warranted.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


